[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                         _______________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                            NOVEMBER 15, 2010
                                No. 10-11294
                                                                JOHN LEY
                          _______________________
                                                                 CLERK

                     D.C. Docket No. 1:08-cv-00562-KD-N

FERNANDO DELEON,
JESUS NUNEZ, et al.,


                                                           Plaintiffs-Appellants,
                                    versus

ST. MOBILE AEROSPACE ENGINEERING, INC.,

                                         lllllllllllllllllllllDefendant-Appellee.
                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                         ________________________

                             (November 15, 2010)

Before BLACK, MARTIN and COX, Circuit Judges.

PER CURIAM:

      Plaintiffs Fernando DeLeon, Jose M. Castillo, Jesus Nunez, Alain Ramirez,

Peter Loo and Wilmer Crespo appeal the District Court’s grant of summary
judgment to their former employer, St. Mobile Aerospace Engineering, Inc. We

have undertaken a de novo review of the District Court’s decision, and after a

thorough review of the record as well as oral argument, we AFFIRM the judgment

of the District Court.




                                         2